Title: To Thomas Jefferson from Jonathan Thompson, 7 May 1824
From: Thompson, Jonathan
To: Jefferson, Thomas


Sir,
 Custom House New York Collectors Office 
May 7. 1824.
I have rec’d per the Ship Stephania Capt Macy from Havre, a small box of seeds to your address. which I have forwarded by the Schr Eliza Ann Capt Fickett to the care of Capt Bernard Peyton, Richmond, Virginia, as per bill of lading enclosed.With great respect am Your Obt ServtJonathan Thompson CollrCharges.—paid Freight from Havre, carriage from Paris & shipping charges, with 10 pCt primage.}$190/100